Appeal from decision of State Industrial Board which disallowed claim for death benefits. Decedent was a bellhop in the Hotel Laurelton. While standing with a bag and package in his hands waiting for an elevator he collapsed a.nd died on the same day of coronary thrombosis and arterio sclerosis. The referee and Industrial Board found that the decedent had sustained no accidental injury and that his death was not the result of an accidental injury. Decision unanimously affirmed. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.